In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-19-00097-CV
                             ________________________


                        ADRIAN RENE HARPER, APPELLANT

                                           V.

               KEN FOLEY, RIC VOGELGESANG, GARY D. WINTERS,
                      AND JON CALDWELL, APPELLEES


                          On Appeal from the 47th District Court
                                   Potter County, Texas
              Trial Court No. 106,479-A; Honorable Dan L. Schaap, Presiding


                                     April 10, 2019

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant, Adrian Rene Harper, an inmate proceeding pro se, filed a notice of

appeal from the trial court’s order denying a motion for summary judgment. We dismiss

the appeal because Harper failed to pay the filing fee or comply with chapter 14 of the

Texas Civil Practice and Remedies Code.
       By letter of March 20, 2019, this court directed Harper to pay the required filing fee

of $205 or, in lieu thereof, to comply with chapter 14 of the Texas Civil Practice and

Remedies Code by filing an affidavit of indigence, an affidavit relating to previous filings,

and a certified copy of his inmate trust account statement. See TEX. CIV. PRAC. & REM.

CODE ANN. §§ 14.002(a), 14.004 (West 2017). We further advised that if Appellant did

not comply by April 1, this appeal was subject to dismissal without further notice. To date,

Harper has neither paid the filing fee nor filed the required chapter 14 documents.


       Unless a party is excused from paying a filing fee, the clerk of this court is required

to collect filing fees set by statute or the Supreme Court when an item is presented for

filing. See TEX. R. APP. P. 5, 12.1(b). An inmate who files an affidavit or unsworn

declaration of inability to pay costs in an appeal or original proceeding must also comply

with chapter 14 of the Texas Civil Practice and Remedies Code. See TEX. CIV. PRAC. &

REM. CODE ANN. § 14.002(a). An inmate’s failure to comply with chapter 14 is grounds

for dismissal of the appeal or original proceeding. See Douglas v. Moffett, 418 S.W.3d
336, 340 (Tex. App.—Houston [14th Dist.] 2013, no pet.). Because Harper has failed to

pay the filing fee or comply with chapter 14 within the time provided by this court for

compliance, we must dismiss his appeal.


       Accordingly, the appeal is dismissed.


                                                  Per Curiam




                                              2